IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

SHEDRACH J. PAUL,                   NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D13-5735

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed February 26, 2015.

An appeal from the Circuit Court for Leon County.
Jackie L. Fulford, Judge.

Michael J. Titus, Office of Criminal Conflict and Civil Regional Counsel,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Jessica DaSilva and Trisha Meggs Pate,
Assistant Attorneys General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

PADOVANO, CLARK, and MARSTILLER, JJ., CONCUR.